Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/24/2022 have been fully considered but they are not persuasive.
The applicant argues that Yamazaki et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Even thought Yamazaki mistakenly omitted the description of element 183, it should be understood that conductive layer 183 is made of the same material as the conductive layer 222a.  In other words, Yamazaki et al. (figure 18) discloses a display panel as claimed including a first isolation layer (220, 214) on one side of the second area away from the base substrate; an interlayer insulating layer (220) on one side of the first area facing the base substrate (lower side of the layer 220); and a first via hole penetrating through the interlayer insulating layer (where the connection portion 63 is located); wherein the first isolation layer is formed by the interlayer insulating layer, and the first area and the second area are connected through the first via hole (left or right side of the metal layer 183); wherein in an extension direction of the second area, the orthographic projection of the second area on the encapsulation substrate coincides with the orthographic projection of the sealant (141) on the encapsulation substrate (figure 18).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2018/0188575).
Regarding claim 1, Yamazaki et al. (figure 18) discloses a display panel, comprising: 
a base substrate and an encapsulation substrate (51 and 61; see at least paragraph 0133) which are oppositely arranged and are connected in cell alignment through sealant (141); 
a planarization layer on one side of the sealant facing the base substrate (215); 
a first metal layer (283) which is patterned and on one side of the planarization layer facing the base substrate, wherein the first metal layer has a first area and a second area, an orthographic projection of the second area on the encapsulation substrate has a first overlapping area with an orthographic projection of the sealant on the encapsulation substrate; and 
a first isolation layer (220, 214) on one side of the second area away from the base substrate;
an interlayer insulating layer (220) on one side of the first area facing the base substrate; and 
a first via hole penetrating through the interlayer insulating layer; wherein the first isolation layer is formed by the interlayer insulating layer, and the first area and the second area are connected through the first via hole;
wherein in an extension direction of the second area, the orthographic projection of the second area on the encapsulation substrate coincides with the orthographic projection of the sealant on the encapsulation substrate (figure 18).
Regarding claim 4, Yamazaki et al. (figure 18) discloses a second metal layer (281) which is patterned and on one side of the interlayer insulating layer facing the base substrate, wherein the second metal layer has a first part and a second part, the first part and the second area are in a same layer, an orthographic projection of the second part on the encapsulation substrate has a second overlapping area with the orthographic projection of the sealant on the encapsulation substrate, the second overlapping area covers the first overlapping area; and a second isolation layer on one side of the second part away from the base substrate.
Regarding claim 5, Yamazaki et al. (figure 18) discloses a gate insulating layer on one side of the first part facing the base substrate; a buffering layer (212, 214) on one side of the gate insulating layer facing the base substrate; and a second via hole penetrating through the gate insulating layer and the buffering layer, wherein the second isolation layer is formed by the gate insulating layer and the buffering layer, and the first part and the second part are connected through the second via hole.
Regarding claim 6, Yamazaki et al. (figure 18) discloses a metal light shielding layer on one side of the buffering layer facing the base substrate, wherein the metal light shielding layer and the second part of the second metal layer are in a same layer (part of 281).
Regarding claim 7, Yamazaki et al. (figure 18) discloses wherein a material of the interlayer insulating layer is silicon nitride or silicon oxide (see at least paragraph 0192).
Regarding claim 8, Yamazaki et al. (figure 18) discloses wherein a material of the planarization layer is a transparent acrylic material (see at least paragraph 0192).
Regarding claim 9, Yamazaki et al. (figure 18) discloses a passivation layer between the planarization layer and the sealant (123 or 125).
Regarding claim 10, Yamazaki et al. (figure 18) discloses a display device, comprising the display panel according to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871